DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS has not been considered. The references on the information disclosure statements (IDSs) have not been considered by the Examiner because of the voluminous set of documents submitted with the IDS. The information disclosure statements (IDS) filed in this case fail to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information being made of record in the application. The examiner believes that the significant number of references submitted for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have not been considered. Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 133. 
Significantly, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.G.2d 1801 (N.D. Ind. 1992); Moiins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. etal, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. Applicants are requested to identify the particularly relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS. If Applicants indicate that all the submitted documents are highly pertinent, then they are requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statement. This information is necessary to evaluate the large volume of prior art submitted with the IDS.
This Office action has an attached requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the attached requirement for information. The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 11, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,995,895 (Watt).
Regarding claim 1, Watt discloses:
An agricultural work machine comprising: a communication system that receives an information map that includes values of a power characteristic corresponding to different geographic locations in a field; (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
(col. 8, line 58) (“Referring to FIG. 2, vehicle 10 is equipped with a site-specific core system 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data. DPU 82 includes a bus interface for communicating with vehicle control systems over a vehicle data bus 84 via lines 86. Vehicle data bus 84 preferably conforms to the SAE J-1939 standard entitled "Recommended Practice for a Serial Control and Communications Vehicle Network". DPU 82 can further communicate with external systems such as an office or portable computer 88 via a memory card 90. For example, memory card 90 is used to transfer predetermined geo-referenced maps from computer 88 to DPU 82. Preferably, memory card 90 is a Type II PCMCIA memory card made by Centennial Technologies, Inc. However, DPU 82 could communicate with external systems using floppy or hard disks, RF, infrared or RS-232/485 lines or other mediums. DPU 82 also includes interfaces for receiving sensed signals from various sensors which depend upon the application. For example, when vehicle 10 is a combine, DPU 82 receives signals representing vehicle ground speed from a sense circuit 92 via lines 94 and receives signals representing crop conditions from a sense circuit 96 via lines 98. Speed sense circuit 92 may include a sensor (e.g., magnetic pickup) configured to sense the speed of the wheels or transmission, or may include a radar device mounted to the body of vehicle 10.”)
(col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
a geographic position sensor that detects a geographic location of the agricultural work machine; (col. 9, line 60) (“DPU 82 also communicates with a location signal generation circuit 120 which generates location signals representing the position of vehicle 10. Circuit 120 includes a global positioning system (GPS) receiver 122 with an associated antenna 124, and a differential GPS (DGPS) receiver 126 with an associated antenna 128.”)
an in-situ sensor that detects a value of an agricultural characteristic corresponding to a geographic location; (col. 10, line 23) (“When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled.”)
a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the power characteristic in the information map and based on the value of the agricultural characteristic; (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
 (col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
(Examiner’s note: the reference states that it is desirable to control vehicle speed depending on the expected crop yield in specific locations; controlling the vehicle speed is an example of a predictive control value. See p. 52 of Watt for an example.)
 a controllable subsystem; (col. 3, line 23) (“A vehicle which can be equipped with various digital control systems is an agricultural harvesting vehicle (e.g., a combine or cotton harvester). Such vehicles can be equipped with control systems for controlling vehicle or engine speed, transmission ratio, and settings for various crop processors (e.g., rotor speed, concave clearance, sieve openings, and cleaning fan speed).”)
and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map. (col. 18, line 16) (“At step 932, the control circuit generates a control signal based at least upon the anticipated condition. At step 934, the control signal is applied to the respective vehicle system.”)

Regarding claim 6, Watt discloses each limitation of claim 1 as discussed above, with the additional limitations of:
wherein the predictive map generator comprises: a predictive operator command map generator that generates a functional predictive operator command map that maps predictive operator commands to the different geographic locations in the field.  (col. 13, line 27) The control systems use algorithms similar to conventional control algorithms for such vehicle systems, with the anticipated conditions being additional control inputs used to adjust or override the control signals under conditions such as those described below.
(col. 14, line 53) Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444…In response to these inputs, control circuit 426 generates control signals applied via lines 454 to actuator 420 for adjusting valve 418. Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions.

Regarding claim 7, Watt discloses each limitation of claim 6 as discussed above, with the additional limitations of:
wherein the control system comprises: a settings controller that generates an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive operator command map and controls the controllable subsystem based on the operator command control signal to execute the operator command.(col. 5, line 16) In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.
(col. 14, line 53) Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444…In response to these inputs, control circuit 426 generates control signals applied via lines 454 to actuator 420 for adjusting valve 418. Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions.

Regarding claim 11, Watt discloses:
A computer implemented method of controlling an agricultural work machine comprising: obtaining an information map that includes values of a power characteristic corresponding to different geographic locations in a field; (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
(col. 8, line 58) (“Referring to FIG. 2, vehicle 10 is equipped with a site-specific core system 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data. DPU 82 includes a bus interface for communicating with vehicle control systems over a vehicle data bus 84 via lines 86. Vehicle data bus 84 preferably conforms to the SAE J-1939 standard entitled "Recommended Practice for a Serial Control and Communications Vehicle Network". DPU 82 can further communicate with external systems such as an office or portable computer 88 via a memory card 90. For example, memory card 90 is used to transfer predetermined geo-referenced maps from computer 88 to DPU 82. Preferably, memory card 90 is a Type II PCMCIA memory card made by Centennial Technologies, Inc. However, DPU 82 could communicate with external systems using floppy or hard disks, RF, infrared or RS-232/485 lines or other mediums. DPU 82 also includes interfaces for receiving sensed signals from various sensors which depend upon the application. For example, when vehicle 10 is a combine, DPU 82 receives signals representing vehicle ground speed from a sense circuit 92 via lines 94 and receives signals representing crop conditions from a sense circuit 96 via lines 98. Speed sense circuit 92 may include a sensor (e.g., magnetic pickup) configured to sense the speed of the wheels or transmission, or may include a radar device mounted to the body of vehicle 10.”)
(col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
detecting a geographic location of the agricultural work machine; (col. 9, line 60) (“DPU 82 also communicates with a location signal generation circuit 120 which generates location signals representing the position of vehicle 10. Circuit 120 includes a global positioning system (GPS) receiver 122 with an associated antenna 124, and a differential GPS (DGPS) receiver 126 with an associated antenna 128.”)
detecting, with an in-situ sensor, a value of an agricultural characteristic corresponding to a geographic location; (col. 10, line 23) (“When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled.”)
generating a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the power characteristic in the information map and based on the value of the agricultural characteristic; (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
 (col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
(Examiner’s note: the reference states that it is desirable to control vehicle speed depending on the expected crop yield in specific locations; controlling the vehicle speed is an example of a predictive control value. See p. 52 of Watt for an example.)
and controlling a controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map. (col. 18, line 16) (“At step 932, the control circuit generates a control signal based at least upon the anticipated condition. At step 934, the control signal is applied to the respective vehicle system.”)

Regarding claim 16, Watt discloses each limitation of claim 11 as discussed above, with the additional limitations of:
wherein generating a functional predictive map comprises: generating a functional predictive operator command map that maps predictive operator commands to the different geographic locations in the field. (col. 13, line 27) The control systems use algorithms similar to conventional control algorithms for such vehicle systems, with the anticipated conditions being additional control inputs used to adjust or override the control signals under conditions such as those described below.
(col. 14, line 53) Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444…In response to these inputs, control circuit 426 generates control signals applied via lines 454 to actuator 420 for adjusting valve 418. Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions.

Regarding claim 17, Watt discloses each limitation of claim 16 as discussed above, with the additional limitations of:
wherein controlling the controllable subsystem comprises: generating an operator command control signal indicative of an operator command based on the detected geographic location and the functional predictive operator command map; and controlling the controllable subsystem based on the operator command control signal to execute the operator command. (col. 5, line 16) In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.
(col. 14, line 53) Control circuit 426 receives the position signals from sensor 422 via lines 428, engine and transmission status signals (e.g., engine speed and selected gear) via lines 430 and 432, vehicle speed signals via lines 434 from a speed sensor 436 coupled to transmission 406, brake status signals from a brake switch 438 via lines 440, and signals from an operator interface 442 via lines 444…In response to these inputs, control circuit 426 generates control signals applied via lines 454 to actuator 420 for adjusting valve 418. Thus, control circuit 426 controls vehicle speed based upon inputs including anticipated conditions.

Regarding claim 18, Watt discloses each of the limitations of claim 11 as discussed above, with the additional limitations of:
generating a predictive agricultural model that models a relationship between the power characteristic and the agricultural characteristic based on a value of the power characteristic in the information map at the geographic location and a value of the agricultural characteristic sensed by the in-situ sensor at the geographic location, (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
(col. 10, line 23) (“When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled.”)
(col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
wherein generating the functional predictive agricultural map comprises generating the functional predictive agricultural map based on the values of the power characteristic in the information map and based on the predictive agricultural model. (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
(col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)

Regarding claim 19, Watt discloses:
An agricultural work machine comprising: a communication system that receives an information map that includes values of a power characteristic corresponding to different geographic locations in a field; (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
(col. 8, line 58) (“Referring to FIG. 2, vehicle 10 is equipped with a site-specific core system 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data. DPU 82 includes a bus interface for communicating with vehicle control systems over a vehicle data bus 84 via lines 86. Vehicle data bus 84 preferably conforms to the SAE J-1939 standard entitled "Recommended Practice for a Serial Control and Communications Vehicle Network". DPU 82 can further communicate with external systems such as an office or portable computer 88 via a memory card 90. For example, memory card 90 is used to transfer predetermined geo-referenced maps from computer 88 to DPU 82. Preferably, memory card 90 is a Type II PCMCIA memory card made by Centennial Technologies, Inc. However, DPU 82 could communicate with external systems using floppy or hard disks, RF, infrared or RS-232/485 lines or other mediums. DPU 82 also includes interfaces for receiving sensed signals from various sensors which depend upon the application. For example, when vehicle 10 is a combine, DPU 82 receives signals representing vehicle ground speed from a sense circuit 92 via lines 94 and receives signals representing crop conditions from a sense circuit 96 via lines 98. Speed sense circuit 92 may include a sensor (e.g., magnetic pickup) configured to sense the speed of the wheels or transmission, or may include a radar device mounted to the body of vehicle 10.”)
(col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
a geographic position sensor that detects a geographic location of the agricultural work machine; (col. 9, line 60) (“DPU 82 also communicates with a location signal generation circuit 120 which generates location signals representing the position of vehicle 10. Circuit 120 includes a global positioning system (GPS) receiver 122 with an associated antenna 124, and a differential GPS (DGPS) receiver 126 with an associated antenna 128.”)
an in-situ sensor that detects a value of an agricultural characteristic corresponding to a geographic location; (col. 10, line 23) (“When vehicle 10 is a combine, crop condition sense circuit 96 may, for example, sense crop yield using yield flow and moisture content sensors. The yield flow sensor may be an impact-type mass flow rate sensor attached to a steel plate struck by grain passing through clean-grain elevator 58 which measures the force of the grain. The moisture content sensor may be a capacitive-type sensor mounted on the underside of a grain-tank loading auger 130 (see FIG. 1) to measure moisture content of the grain passing near the sensor, and may include a grain temperature sensor to temperature compensate the signals. DPU 82 processes the grain flow and moisture content signals to form data representative of the respective condition, and correlates this data with location data representative of the location signals received from location signal generation circuit 120 where the crop conditions were sampled.”)
a predictive model generator that generates a predictive agricultural model that models a relationship between the power characteristic and the agricultural characteristic based on a value of the power characteristic in the information map at the geographic location and a value of the agricultural characteristic sensed by the in- situ sensor at the geographic location; (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
(col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the power characteristic in the information map and based on the value of the agricultural characteristic; (col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
 (col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
(Examiner’s note: the reference states that it is desirable to control vehicle speed depending on the expected crop yield in specific locations; controlling the vehicle speed is an example of a predictive control value. See p. 52 of Watt for an example.)
 a controllable subsystem; (col. 3, line 23) (“A vehicle which can be equipped with various digital control systems is an agricultural harvesting vehicle (e.g., a combine or cotton harvester). Such vehicles can be equipped with control systems for controlling vehicle or engine speed, transmission ratio, and settings for various crop processors (e.g., rotor speed, concave clearance, sieve openings, and cleaning fan speed).”)
and a control system that generates a control signal to control the controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map. (col. 18, line 16) (“At step 932, the control circuit generates a control signal based at least upon the anticipated condition. At step 934, the control signal is applied to the respective vehicle system.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt in view of published U.S. patent application US20180092295A1 ("Sugumaran").

	Regarding claim 2, Watt discloses each of the limitations of claim 1 as discussed above; it does not disclose a means for generating the predictive map based on temperature. Sugumaran discloses:
wherein the predictive map generator comprises: a predictive temperature map generator that generates a functional predictive temperature map that maps predictive temperature values to the different geographic locations in the field. [0033] (“Agricultural vehicle 300 also comprises a data store 320 configured to store temperature maps 322, soil moisture maps 328, a priori knowledge 324, as well as other relevant data 326.”)

[0075] (“In block 620, a soil parameter map is obtained. The soil parameter can be, for example, a temperature map of the field, as indicated in block 622, a soil moisture map of the field, as indicated in block 624, or a soil residue map of the field, as indicated in block 626, or a map of one or more other relevant parameter, as indicated in block 628. The soil parameter map, in one example, is generated by map generator logic 309 or other portions of controller 310, based on the worksite data obtained in block 610. In another example, the soil parameter map is retrieved from data store 384.”)
	It would have been obvious for one of ordinary skill in the art to augment Watt with the disclosure found in Sugumaran. Soil temperature can have a large effect on the planting and cultivation of crops (Sugumaran, 0017), and thus is extremely pertinent information for a farmer to consider.

Regarding claim 12, Watt discloses each of the limitations of claim 11 as discussed above; it does not disclose a means for generating the predictive map based on temperature. Sugumaran discloses:
wherein generating a functional predictive map comprises: generating a functional predictive temperature map that maps predictive temperature values to the different geographic locations in the field.  [0033] (“Agricultural vehicle 300 also comprises a data store 320 configured to store temperature maps 322, soil moisture maps 328, a priori knowledge 324, as well as other relevant data 326.”)
[0075] (“In block 620, a soil parameter map is obtained. The soil parameter can be, for example, a temperature map of the field, as indicated in block 622, a soil moisture map of the field, as indicated in block 624, or a soil residue map of the field, as indicated in block 626, or a map of one or more other relevant parameter, as indicated in block 628. The soil parameter map, in one example, is generated by map generator logic 309 or other portions of controller 310, based on the worksite data obtained in block 610. In another example, the soil parameter map is retrieved from data store 384.”)
	It would have been obvious for one of ordinary skill in the art to augment Watt with the disclosure found in Sugumaran. Soil temperature can have a large effect on the planting and cultivation of crops (Sugumaran, 0017), and thus is extremely pertinent information for a farmer to consider.

Claim(s) 3-5, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt and Sugumaran as applied to claims 2 and 12 above, and further in view of published U.S. patent application US20170096931A1 ("Beichner").
Regarding claim 3, modified Watt discloses each of the limitations of claim 2 as discussed above, with the additional limitation of:
wherein the control system comprises: a cooling controller that generates a cooling subsystem control signal based on the detected geographic location and the functional predictive temperature map (col. 5, line 16) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, another embodiment of the present invention includes a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes means for generating location signals which represent the current position of the vehicle, means for storing spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, means for predicting the anticipated condition using at least the location signals and the map data, means for generating a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and means for applying the control signal to the vehicle system.”)
Modified Watt does not disclose a means to control the cooling subsystem based on the control signal. Beichner discloses:
and controls a cooling subsystem as the controllable subsystem based on the cooling subsystem control signal. [0039] (“Each cooling fan 82 is configured for moving air through the respective cooling unit 74 for effective liquid-to-air cooling. The rotational speed, blade pitch angle, etc. can of course vary, depending on the particular needs of the cooling unit 74. The air flow on the outlet side of the cooling unit 74 can be used for cooling and/or cleaning an area onboard the combine 10. For example, air from the outlet 86 of the cooling unit 74 configured as a radiator can be used to both cool, clean and inhibit buildup of dirt and chaff on the IC engine 32.”)
[0047] (“The present invention allows controller 94 to be programed to implement the various embodiments, which may include the addition of sensor(s) and associated wiring. The current invention seeks to improve the control logics in place for the cooling system. The air screen 78 significantly improves in cleanliness when there is a slight reduction in engine fan 82 speed momentarily over the course of operation. The wand 88 is able to thoroughly clean the air screen 78 and “catch up” from instances of significant clogging. <<In maximum engine fan 82 speed conditions of the current system, it takes more than a minute at times to approach steady state for the suckoff system 92.>> The embodiments of the present invention all include methods to momentarily reduce, stop, or reverse engine fan 82 speed (closed or open loop controller designs).”)
It would have been obvious for one of ordinary skill in the art to further augment modified Watt with these specific disclosures found in Beichner. These disclosures improve the cleanliness of the air coming to the engine (Beichner, 0047) and provide methods to control the fan speed (Beichner, 0047), thus providing more effective and customizable cooling (Beichner, 0039) and improving the operation of the combine or harvester.

Regarding claim 4, modified Watt teaches each of the limitations of claim 3 as discussed above, with the additional limitation of: 
wherein the control system controls the cooling subsystem to adjust a cooling fan speed [0039] (“Each cooling fan 82 is configured for moving air through the respective cooling unit 74 for effective liquid-to-air cooling. The rotational speed, blade pitch angle, etc. can of course vary, depending on the particular needs of the cooling unit 74. The air flow on the outlet side of the cooling unit 74 can be used for cooling and/or cleaning an area onboard the combine 10. For example, air from the outlet 86 of the cooling unit 74 configured as a radiator can be used to both cool, clean and inhibit buildup of dirt and chaff on the IC engine 32.”)

Regarding claim 5, modified Watt teaches each of the limitations of claim 3 as discussed above, with the additional limitation of: 
wherein the control system controls the cooling subsystem to adjust a cooling fan pitch. [0039] (“Each cooling fan 82 is configured for moving air through the respective cooling unit 74 for effective liquid-to-air cooling. The rotational speed, blade pitch angle, etc. can of course vary, depending on the particular needs of the cooling unit 74. The air flow on the outlet side of the cooling unit 74 can be used for cooling and/or cleaning an area onboard the combine 10. For example, air from the outlet 86 of the cooling unit 74 configured as a radiator can be used to both cool, clean and inhibit buildup of dirt and chaff on the IC engine 32.”)

Regarding claim 13, modified Watt discloses each of the limitations of claim 12 as discussed above, with the additional limitation of:
wherein controlling a controllable subsystem comprises: generating a cooling subsystem control signal based on the detected geographic location and the functional predictive temperature map; (col. 5, line 16) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, another embodiment of the present invention includes a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes means for generating location signals which represent the current position of the vehicle, means for storing spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, means for predicting the anticipated condition using at least the location signals and the map data, means for generating a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and means for applying the control signal to the vehicle system.”)
Modified Watt does not disclose a means to control the cooling subsystem based on the control signal. Beichner discloses:
and controlling a cooling subsystem as the controllable subsystem based on the cooling subsystem control signal. [0039] (“Each cooling fan 82 is configured for moving air through the respective cooling unit 74 for effective liquid-to-air cooling. The rotational speed, blade pitch angle, etc. can of course vary, depending on the particular needs of the cooling unit 74. The air flow on the outlet side of the cooling unit 74 can be used for cooling and/or cleaning an area onboard the combine 10. For example, air from the outlet 86 of the cooling unit 74 configured as a radiator can be used to both cool, clean and inhibit buildup of dirt and chaff on the IC engine 32.”)
[0047] (“The present invention allows controller 94 to be programed to implement the various embodiments, which may include the addition of sensor(s) and associated wiring. The current invention seeks to improve the control logics in place for the cooling system. The air screen 78 significantly improves in cleanliness when there is a slight reduction in engine fan 82 speed momentarily over the course of operation. The wand 88 is able to thoroughly clean the air screen 78 and “catch up” from instances of significant clogging. <<In maximum engine fan 82 speed conditions of the current system, it takes more than a minute at times to approach steady state for the suckoff system 92.>> The embodiments of the present invention all include methods to momentarily reduce, stop, or reverse engine fan 82 speed (closed or open loop controller designs).”)
It would have been obvious for one of ordinary skill in the art to further augment modified Watt with these specific disclosures found in Beichner. These disclosures improve the cleanliness of the air coming to the engine (Beichner, 0047) and provide methods to control the fan speed (Beichner, 0047), thus providing more effective and customizable cooling (Beichner, 0039) and improving the operation of the combine or harvester.

Regarding claim 14, modified Watt teaches each of the limitations of claim 13 as discussed above, with the additional limitation of: 
controlling a cooling subsystem as the controllable subsystem based on the cooling subsystem control signal comprises: controlling a fan speed of the cooling subsystem. [0039] (“Each cooling fan 82 is configured for moving air through the respective cooling unit 74 for effective liquid-to-air cooling. The rotational speed, blade pitch angle, etc. can of course vary, depending on the particular needs of the cooling unit 74. The air flow on the outlet side of the cooling unit 74 can be used for cooling and/or cleaning an area onboard the combine 10. For example, air from the outlet 86 of the cooling unit 74 configured as a radiator can be used to both cool, clean and inhibit buildup of dirt and chaff on the IC engine 32.”)

Regarding claim 5, modified Watt teaches each of the limitations of claim 3 as discussed above, with the additional limitation of: 
controlling a cooling subsystem as the controllable subsystem based on the cooling subsystem control signal comprises: controlling a fan pitch of the cooling subsystem. [0039] (“Each cooling fan 82 is configured for moving air through the respective cooling unit 74 for effective liquid-to-air cooling. The rotational speed, blade pitch angle, etc. can of course vary, depending on the particular needs of the cooling unit 74. The air flow on the outlet side of the cooling unit 74 can be used for cooling and/or cleaning an area onboard the combine 10. For example, air from the outlet 86 of the cooling unit 74 configured as a radiator can be used to both cool, clean and inhibit buildup of dirt and chaff on the IC engine 32.”)

Regarding claim 20, modified Watt discloses each of the limitations of claim 19 as discussed above, with the additional limitation of:
wherein the control system comprises: a cooling controller that generates a cooling subsystem control signal based on the detected geographic location and the functional predictive temperature map (col. 5, line 16) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, another embodiment of the present invention includes a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes means for generating location signals which represent the current position of the vehicle, means for storing spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, means for predicting the anticipated condition using at least the location signals and the map data, means for generating a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and means for applying the control signal to the vehicle system.”)
Modified Watt does not disclose a means to control the cooling subsystem based on the control signal. Beichner discloses:
and controls a cooling subsystem as the controllable subsystem based on the cooling subsystem control signal. [0039] (“Each cooling fan 82 is configured for moving air through the respective cooling unit 74 for effective liquid-to-air cooling. The rotational speed, blade pitch angle, etc. can of course vary, depending on the particular needs of the cooling unit 74. The air flow on the outlet side of the cooling unit 74 can be used for cooling and/or cleaning an area onboard the combine 10. For example, air from the outlet 86 of the cooling unit 74 configured as a radiator can be used to both cool, clean and inhibit buildup of dirt and chaff on the IC engine 32.”)
[0047] (“The present invention allows controller 94 to be programed to implement the various embodiments, which may include the addition of sensor(s) and associated wiring. The current invention seeks to improve the control logics in place for the cooling system. The air screen 78 significantly improves in cleanliness when there is a slight reduction in engine fan 82 speed momentarily over the course of operation. The wand 88 is able to thoroughly clean the air screen 78 and “catch up” from instances of significant clogging. <<In maximum engine fan 82 speed conditions of the current system, it takes more than a minute at times to approach steady state for the suckoff system 92.>> The embodiments of the present invention all include methods to momentarily reduce, stop, or reverse engine fan 82 speed (closed or open loop controller designs).”)
It would have been obvious for one of ordinary skill in the art to further augment modified Watt with these specific disclosures found in Beichner. These disclosures improve the cleanliness of the air coming to the engine (Beichner, 0047) and provide methods to control the fan speed (Beichner, 0047), thus providing more effective and customizable cooling (Beichner, 0039) and improving the operation of the combine or harvester.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt in view of published U.S. patent application US20170196171A1 ("Xu").
Regarding claim 8, as discussed above, Watt discloses each of the limitations of claim 1; Watt and Xu also disclose:
wherein the information map comprises a historical power map that maps historical power characteristic values to the different geographic locations in the field. [Xu, 0126] (“At step 700, historical maps are generated from received data. Historical maps refer to digitally stored data representing historical crop related values with corresponding location values. For example, a historical map may include crop related values for each value or range of values of latitude and longitude. Additionally and/or alternatively, a historical map may include a model that describes changes in values between various locations.”)
(Watt, col. 3, line 31) (“Agricultural harvesting vehicles typically include an engine which, when running efficiently (e.g., at or close to maximum horsepower), produces a finite amount of power which is applied to the propulsion system and the crop processors. To insure the crop processors receive sufficient power from the relatively fixed power budget to efficiently process crop with acceptable loss rates, it is desirable to control vehicle speed as a function of the power demand or load of the crop processors. Thus, vehicle speed is preferably reduced as a vehicle enters areas of a field with dense crop conditions (i.e., high crop yield or total crop mass flow) and increased as the vehicle enters areas with sparse conditions. Maximum efficiency is achieved by setting vehicle speed as high as possible while maintaining acceptable loss rates or threshing performance.”)
(Watt, col. 8, line 58) (“Referring to FIG. 2, vehicle 10 is equipped with a site-specific core system 80 including a data processing unit (DPU) 82 for receiving, processing and communicating site-specific data. DPU 82 includes a bus interface for communicating with vehicle control systems over a vehicle data bus 84 via lines 86. Vehicle data bus 84 preferably conforms to the SAE J-1939 standard entitled "Recommended Practice for a Serial Control and Communications Vehicle Network". DPU 82 can further communicate with external systems such as an office or portable computer 88 via a memory card 90. For example, memory card 90 is used to transfer predetermined geo-referenced maps from computer 88 to DPU 82. Preferably, memory card 90 is a Type II PCMCIA memory card made by Centennial Technologies, Inc. However, DPU 82 could communicate with external systems using floppy or hard disks, RF, infrared or RS-232/485 lines or other mediums. DPU 82 also includes interfaces for receiving sensed signals from various sensors which depend upon the application. For example, when vehicle 10 is a combine, DPU 82 receives signals representing vehicle ground speed from a sense circuit 92 via lines 94 and receives signals representing crop conditions from a sense circuit 96 via lines 98. Speed sense circuit 92 may include a sensor (e.g., magnetic pickup) configured to sense the speed of the wheels or transmission, or may include a radar device mounted to the body of vehicle 10.”)
(Watt, col. 4, line 62) (“In a vehicle including a drive train powered by an engine for moving along a course of travel, an embodiment of the present invention provides a control system for controlling a vehicle system at least partly in response to an anticipated condition along the course of travel which will affect engine load. The control system includes a location signal generation circuit supported by the vehicle and configured to receive positioning signals and to generate location signals therefrom which represent the current position of the vehicle, a memory circuit for storing a predetermined geo-referenced map including spatially-variable map data indicative of anticipated conditions along the course of travel which will affect engine load, and a control circuit coupled to the location signal generation circuit, the memory circuit and the vehicle system. The control circuit is configured to predict the anticipated condition using at least the location signals and the map data, to generate a control signal based at least upon the anticipated condition to accommodate the affect on engine load, and to apply the control signal to the vehicle system. The vehicle system may include a speed actuator for setting vehicle speed in response to the control signal.”)
(Watt, col. 4, line 28) (“FIG. 4 could also represent a predetermined geo-referenced map of an anticipated condition other than yield if the anticipated yield data was replaced by data for the other condition.”)
It would have been obvious for one of ordinary skill in the art to augment Watt with the disclosures from Xu discussed above. Combines and harvesters have a power budget, and it is desirable to control the parameters of the combine’s operation accordingly to ensure the budget is not exceeded (Watt, col. 3, line 31). As such, a historical map of power usage with a model describing changes in various locations (Xu, 0126) is a useful tool for a farmer planning their harvesting parameters.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watt in view of published U.S. patent application US20100217516A1 ("Diekhans").
Regarding claim 9, Watt discloses each of the limitations of claim 1 as discussed above; Watt does not disclose a user interface representation of the map. Diekhans discloses:
wherein the control system further comprises: an operator interface controller that generates a user interface map representation of the functional predictive agricultural map, [0044] (“They are offered to an operator of the computer, i.e., preferably the driver of the vehicle, for selection and editing. For this purpose, the vehicle includes a touch-sensitive display, or "touchscreen", in which, as shown in FIG. 6, route sections 5-1, 5-2, 5-3 which may be considered for use as reference driving tracks are displayed in one main field in the form of a map. As described above, data on the shape of field 2 are not required for the method; if they are available, however, it is possible for the outline of field 2 to be displayed on the screen together with route sections 5-1, 5-2, 5-3 that were preselected by the computer.”)

the user interface map representation comprising a field portion with one or more markers indicating the predictive control values at one or more geographic locations on the field portion. [0044] (“They are offered to an operator of the computer, i.e., preferably the driver of the vehicle, for selection and editing. For this purpose, the vehicle includes a touch-sensitive display, or "touchscreen", in which, as shown in FIG. 6, route sections 5-1, 5-2, 5-3 which may be considered for use as reference driving tracks are displayed in one main field in the form of a map. As described above, data on the shape of field 2 are not required for the method; if they are available, however, it is possible for the outline of field 2 to be displayed on the screen together with route sections 5-1, 5-2, 5-3 that were preselected by the computer.”)
 [0045] (“The operator may make a section from among displayed route sections 5-1, . . . 5-3 by using his finger to touch the image of the particular section on the screen, or by touching selection symbols 14, 15 displayed in the screen next to the main field; selection symbols 14, 15 activate the route sections shown, one after the other. A route section which has been activated by the operator, e.g., section 5-3 in this case, is emphasized in the display, e.g., by being displayed in bold.”)
It would have been obvious to one of ordinary skill in the art to augment Watt with the above disclosures of Diekhans. The provided disclosures enable a combine or harvester to operate independently (Diekhans, 0007), while also allowing the operator the flexibility to manipulate the track it is operating on, e.g. by shortening or lengthening it (Diekhans, 0015). This allows the operator to devote their attention to other pending tasks while passively monitoring the combine or harvester as it autonomously operates (Diekhans, 0012).

Regarding claim 10, modified Watt discloses each of the limitations of claim 9 as discussed above; Watt also discloses:
the control system generating the control signal to control the controllable subsystem based on the control action (col. 18, line 16) (“At step 932, the control circuit generates a control signal based at least upon the anticipated condition. At step 934, the control signal is applied to the respective vehicle system.”)
Modified Watt does not disclose a method of interacting with the map. Diekhans discloses:
wherein the operator interface controller generates the user interface map representation to include an interactive display portion that displays a value display portion indicative of a selected value, [0046] (“As a further tool for use to select a route section from among displayed sections 5-1, . . . , 5-3, a key 32 may be made available to the driver, using which he may instruct the computer to select the section having the greatest directional change, and to exclude it from further processing.”)
an interactive threshold display portion indicative of an action threshold, [0046] (“As a further tool for use to select a route section from among displayed sections 5-1, . . . , 5-3, a key 32 may be made available to the driver, using which he may instruct the computer to select the section having the greatest directional change, and to exclude it from further processing.”)
and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value, [0046] (“Of the sections shown in FIG. 6, section 5-3 has the greatest change in direction, and, if this change in direction were due to inaccurate driving, it would be advantageous to exclude section 5-3 from being offered for selection as the reference driving track.”)
(Examiner’s note: the selection of the section with the greatest directional change is considered to be a threshold; namely, the section that, when compared to each other section, exceeds the directional change parameter of all of the other sections, thus exceeding the threshold of the section with the second-most directional change.)
It would have been obvious to one of ordinary skill in the art to augment Watt with the above disclosures of Diekhans. The provided disclosures further refine the ability of a combine or harvester to operate independently (Diekhans, 0007), while also allowing the operator the flexibility to manipulate the track it is operating on, e.g. by selecting or excluding from selection the track with the most directional change (Diekhans, 0044-46). This allows the operator to devote their attention to other pending tasks while passively monitoring the combine or harvester as it autonomously operates (Diekhans, 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/               Examiner, Art Unit 3664   

/ADAM R MOTT/                Supervisory Patent Examiner, Art Unit 3664